Citation Nr: 0017096	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  99-08 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from January 1941 to September 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1998 rating 
decision, which denied entitlement to TDIU.


FINDINGS OF FACT

1.  The veteran has been granted service connection for 
amputation of the index, middle, and ring fingers of the 
right hand, as well as various disabilities of the right arm, 
including nerve, bone, and muscle injuries, for which a 90 
percent evaluation has been in effect since 1946.  

2.  After service, the veteran worked full-time, including 
work as a purchasing agent from 1974 until 1985, when he 
retired at age 68.  

3.  The service-connected disabilities alone do not preclude 
the veteran from substantially gainful employment consistent 
with past employment.


CONCLUSION OF LAW

The veteran is not individually unemployable by reason of his 
service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected disabilities 
alone are so disabling as to prevent him from obtaining or 
retaining gainful employment.  He contends that he is 
therefore entitled to a total disability evaluation based on 
unemployability due to service-connected disabilities.

In order to establish service connection for a total rating 
based upon individual unemployability due to service- 
connected disabilities, there must be an impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned when there are two or more 
disabilities, if at least one disability is ratable at 40 
percent or more, and additional disabilities result in a 
combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. § 4.16(a).  A total disability rating 
may also be assigned on an extra-schedular basis, under 38 
C.F.R. § 4.16(b), for veterans who are unemployable by reason 
of service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

The veteran has been awarded service connection for multiple 
shell fragment wound injuries to the joints, muscles, bones, 
and nerves of the right shoulder, arm, elbow, forearm, wrist, 
and hand, and amputation of the index, middle, and ring 
fingers of the right hand at the mid-portion of the 
metatcarpals, with special monthly compensation for loss of 
use of the right hand.  At the time of his service discharge, 
the veteran was initially granted a 100 percent disability 
evaluation for these injuries.  By a rating decision issued 
in November 1946, his disability evaluation was reduced to a 
combined 90 percent.  The right arm disabilities included a 
70 percent evaluation under Diagnostic Code 5125 for loss of 
use of the right hand, a 40 percent evaluation under 
Diagnostic Code 5214 for complete ankylosis of the wrist at 
an unfavorable angle with traumatic neuritis of the ulnar 
nerve, a 50 percent evaluation under Diagnostic Code 5205 for 
ankylosis of the right elbow and residuals of malunion of a 
fracture of the radius and ulnar and lower end of the 
humerus, a 20 percent evaluation under Diagnostic Code 5201 
for limitation of motion of the right shoulder with fracture 
of the head of the humerus and retained foreign bodies, and a 
noncompensable evaluation under Diagnostic Code 7801 for 
scars residual to wounds of the scalp and of the left thigh.  
The veteran was also granted special monthly pension (now 
special monthly compensation) for loss of use of the major 
hand.  Those evaluations have remained in effect, unchanged, 
since November 1946. 

Because the veteran's disability evaluations for his right 
upper extremity disabilities have been in effect since 1946, 
those evaluations are "protected" ratings which cannot be 
reduced (except with a showing of fraud or other 
circumstances not present in this case).  38 C.F.R. § 3.951.  

The Board further notes that the 90 percent evaluation in 
effect for right upper extremity disabilities cannot be 
increased.  The combined rating for disabilities of an 
extremity shall not exceed the rating for the amputation at 
the elective level, were amputation to be performed.  38 
C.F.R. § 4.68 (1999).  The veteran's right upper extremity is 
his major extremity.  The highest schedular evaluation 
available for amputation of the major upper extremity is 90 
percent (plus an award of special monthly compensation, which 
the veteran here has been awarded).  38 C.F.R. § 4.71a, 
Diagnostic Codes 5120-5125.  

Thus, as the veteran is in receipt of the highest disability 
evaluation which may be granted for loss of his right arm, 
remand of the claim for review of the disability evaluations 
applied under each Diagnostic Code would be fruitless.  Even 
if an evaluation under one or more of the applicable 
Diagnostic Codes were to be increased, the veteran's combined 
evaluation for the right arm disabilities cannot exceed the 
current 90 percent evaluation, because an evaluation in 
excess of 90 percent for a major upper extremity is 
prohibited by 38 C.F.R. § 4.68.  Moreover, the veteran has 
not alleged that he has any other service-connected 
disability or that any other service-connected disability has 
increased in severity.  

The veteran meets the schedular criteria for consideration of 
an award of TDIU.  The Board must determine whether the 
veteran is, in fact, unable to work as a result of his 
service-connected major extremity disability.  For the 
veteran to prevail in his claim for TDIU benefits, the record 
must reflect circumstances, apart from non-service-connected 
conditions, which place him in a different position than 
other veterans having a combined 90 percent compensation 
rating.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment.  The ultimate 
question is whether the veteran, in light of his service-
connected disorders, is capable of performing the physical 
and mental acts required by employment, not whether he or she 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The evidence of record reflects that, at the time of VA 
examination conducted in October 1946, the veteran was 
employed full-time by a packing company.  The veteran was not 
again evaluated for VA purposes after 1946, and his 
occupation, work history, and employer information for many 
years is not of record.  An October 1998 claim for TDIU 
benefits reflects that the veteran worked as a purchasing 
agent for a bank, full-time, from 1974 to 1985, when he 
retired at age 68.  There is no evidence that the veteran has 
sought gainful employment since his retirement.  

A December 1998 VA examination discloses that the veteran's 
ability to ambulate was limited by sciatica, and he was no 
longer able to do grocery shopping or household chores 
because of his decreased ability to walk, coupled with his 
long-standing arm disabilities.  The veteran's gait was 
unsteady.  He was able to walk only about 20 feet.  He 
required assistance with dressing and grooming.  He reported 
episodic incontinence as a result of prostatectomy.  There 
was marked deformity and muscle wasting of the right upper 
extremity, with decreased sensation throughout the right arm.  
There was pain to touch in the right hand and remaining 
portions of the fingers.  The veteran had apparently had a 
cerebrovascular accident preceding the VA examination, and 
dysphasia was also diagnosed.  In addition, degenerative 
joint disease of the lumbar spine and sciatica were 
diagnosed. 

The evidence of record further reflects that the veteran is 
living in an adult residential care center.  

The Board has considered whether the veteran is unable to 
secure or follow substantially gainful employment as a result 
of his service-connected disabilities of the right (major) 
upper extremity and hand, in light of his employment history, 
education, and vocational attainment.

The Board notes the veteran's contention that he is unable to 
work as a result of his service-connected disability, and 
that his compensation should be increased from the current 90 
percent level to 100 percent.  The Board notes that, despite 
the veteran's 90 percent evaluation since 1946, it is clear 
that the veteran worked, full-time, for many years, in 
gainful employment, despite his right arm and hand 
disability, until he retired in 1985.  

The veteran contends that he now is totally unable to work, 
both because of his right arm and hand disabilities and 
because those service-connected disabilities make it more 
difficult to manage other disorders, such a incontinence 
following prostatectomy and difficulty maintaining balance 
due to back pain.  However, it is clear from the December 
1998 VA examination report that the veteran's inability to 
walk and his difficulty communicating verbally are the most 
significant changes in his overall employment capacity, and 
that his right arm and hand disabilities remain essentially 
unchanged.  

As noted above, service connection has not been granted for 
the residuals of a prostatectomy or for degenerative joint 
disease of the lumbar spine.  Thus, the occupational 
impairment posed by the veteran's inability to walk more than 
20 feet, his difficulty maintaining his balance, and his 
incontinence, are not for consideration in determining 
whether the veteran is unemployable due to his service-
connected disability.  The Board finds that the occupational 
history and medical evidence of record establishes that it is 
the veteran's total health picture, primarily his lack of 
full and consistent use of the lower extremities, together 
with incontinence and inability to communicate verbally, but 
not solely his service-connected disability, that make him 
unemployable.

A 90 percent evaluation is recognition that the veteran's 
service-connected right arm and hand disability posed serious 
occupational difficulty.  However, the veteran remained 
employed, and, despite the presence of right shoulder, arm, 
elbow, wrist and hand disabilities, including injuries to the 
bones, nerves, and muscles, and amputation of three fingers 
of the right hand, the veteran was able to engage in 
substantial gainful employment consistent with his 
educational achievement and occupational experience, until he 
retired at age 68.  The Board is unable to conclude that the 
service-connected right arm and hand disabilities alone would 
preclude the veteran from substantially gainful employment 
such as he performed in the past, if he attempted to return 
to work post-retirement.  The Board also notes the 
contentions of the veteran's wife that a determination that 
the veteran is unemployable as a result of service-connected 
disability would help in meeting financial burdens.  However, 
that consideration is not among the criteria for an award of 
TDIU benefits, and the Board is restricted to consideration 
of those criteria provided in the laws and regulations 
governing veterans' benefits.  

There is no evidence that there are factors connected to his 
service-connected back disability which are not evaluated 
under the schedular criteria for that disability.  Simply 
put, while the veteran may satisfy the percentage 
requirements set forth in 38 C.F.R. § 4.16(a), there is no 
objective or independent evidence that the veteran is unable 
to secure or follow a substantially gainful occupation solely 
as a result of his service-connected disability, and there is 
no indication from the medical evidence that the veteran's 
disability is incorrectly evaluated.

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
total rating issue on appeal, the record does not demonstrate 
an approximate balance of positive and negative evidence as 
to warrant favorable resolution of this matter on that basis.  
38 U.S.C.A. § 5107(b).

Even when a veteran has a disability which meets the 
schedular requirements, it must be established that the 
service-connected disability does, in fact, preclude 
substantial gainful employment.  In this regard, the 
veteran's employment history, educational and vocational 
attainment, as well as his particular physical disabilities, 
are to be considered in making a determination on 
unemployability.  38 C.F.R. §§ 3.340, 3.341.  In this case, 
the evidence establishes that the service-connected 
disabilities alone did not prevent the veteran from working 
when he retired at age 68.  While the veteran's right arm and 
hand disabilities are clearly severe, it would be 
unreasonable for the Board to conclude that the veteran would 
now be unemployable due to those disabilities, given the 
clear evidence that the veteran was able to overcome those 
disabilities until he retired at age 68.  


ORDER

The claim for a total disability evaluation on the basis of 
individual unemployability is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

